A judge in the Superior Court granted summary judgment for the defendant based on the plaintiff’s failure to comply with an arbitration provision of the applicable insurance policy. The Appeals Court reversed, holding that a genuine dispute existed on whether the defendant had waived compliance with that arbitration provision. 32 Mass. App. Ct. 925 (1992). We granted the defendant’s application for further appellate review. For the reasons set forth in the opinion of the Appeals Court, we reverse the judgment of the Superior Court.

So ordered.